COURT OF APPEALS FOR THE
                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                        ORDER

Appellate case name:   Elaine Marshall, Individually, as Independent Executrix of the
                       Estate of E. Pierce Marshall, as trustee of the Marshall
                       Grandchildren’s Trust for the benefit of E. Pierce Marshall, Jr.,
                       as trustee of the Marshall Grandchildren’s Trust for the Benefit
                       of Preston Marshall, as trustee of the Bettye B. Marshall Living
                       Trust, as trustee of the J. Howard Marshall, II, Marital Trust
                       Number Two, as trustee of the J. Howard Marshall, II, Living
                       Trust, as trustee of the E. Pierce Marshall Family Trust created
                       under the Bettye B. Marshall Living Trust Indenture dated
                       October 30, 1990, as trustee of the Marshall Petroleum, Inc.,
                       Stock Holding Trust, as trustee of the Marshall Heritage
                       Foundation, and as trustee of the Marshall Legacy Foundation; E.
                       Pierce Marshall, Jr., Individually, as trustee of the Marshall
                       Petroleum, Inc., Stock Holding Trust, as trustee of the Marshall
                       Heritage Foundation, and as trustee of the Marshall Legacy
                       Foundation; Preston Marshall, Individually, as trustee of the
                       Marshall Petroleum, Inc., Stock Holding Trust, as trustee of the
                       Marshall Heritage Foundation, and as trustee of the Marshall
                       Legacy Foundation; Robert McIntyre, as temporary administrator
                       of the Estate of J. Howard Marshall, II; Marshall Petroleum, Inc.
                       n/k/a Trof, Inc.; Trof, Inc., f/k/a Marshall Petroleum, Inc.; Finley
                       Hilliard, individually, as trustee of the Grantor Retained Annuity
                       Trust, as trustee of the J. Howard Marshall Charitable Lead
                       Trust, as trustee of the J. Howard Marshall, II, Liquidating Trust
                       Number Two, and as trustee of the J. Howard Marshall, II,
                       Family Trust; Ken Farrar, as trustee of the J. Howard Marshall,
                       II, Liquidating Trust Number One, and as trustee of the J.
                       Howard Marshall, II, Family Trust; and Dr. Stephen Cook, as
                       trustee of the J. Howard Marshall, II, Living Trust v. J. Howard
                       Marshall, III; Howard Stern, as Executor of the Estate of Vickie
                       Lynn Marshall; Harvey Sorensen; and Foulston & Siefkin, L.L.P.
                  ****

J. Howard Marshall, III v. Elaine Marshall, Individually, as
Independent Executrix of the Estate of E. Pierce Marshall, as
trustee of the Marshall Grandchildren’s Trust for the benefit of E.
Pierce Marshall, Jr., as trustee of the Marshall Grandchildren’s
Trust for the Benefit of Preston Marshall, as trustee of the Bettye
B. Marshall Living Trust, as trustee of the J. Howard Marshall,
II, Marital Trust Number Two, as trustee of the J. Howard
Marshall, II, Living Trust, as trustee of the E. Pierce Marshall
Family Trust created under the Bettye B. Marshall Living Trust
Indenture dated October 30, 1990, as trustee of the Marshall
Petroleum, Inc., Stock Holding Trust, as trustee of the Marshall
Heritage Foundation, and as trustee of the Marshall Legacy
Foundation; E. Pierce Marshall, Jr., Individually, as trustee of the
Marshall Petroleum, Inc., Stock Holding Trust, as trustee of the
Marshall Heritage Foundation, and as trustee of the Marshall
Legacy Foundation; Preston Marshall, Individually, as trustee of
the Marshall Petroleum, Inc., Stock Holding Trust, as trustee of
the Marshall Heritage Foundation, and as trustee of the Marshall
Legacy Foundation; Robert McIntyre, as temporary administrator
of the Estate of J. Howard Marshall, II; Marshall Petroleum, Inc.
n/k/a Trof, Inc.; Trof, Inc., f/k/a Marshall Petroleum, Inc.; Finley
Hilliard, individually, as trustee of the Grantor Retained Annuity
Trust, as trustee of the J. Howard Marshall Charitable Lead
Trust, as trustee of the J. Howard Marshall, II, Liquidating Trust
Number Two, and as trustee of the J. Howard Marshall, II,
Family Trust; Ken Farrar, as trustee of the J. Howard Marshall,
II, Liquidating Trust Number One, and as trustee of the J.
Howard Marshall, II, Family Trust; Harvey Sorensen; Foulston
& Siefkin, L.L.P.; Dr. Stephen Cook, as trustee of the J. Howard
Marshall, II, Living Trust; Charles Koch; Don Cordes; and Koch
Industries, Inc.

                  ****

Howard Stern, as Executor of the Estate of Vickie Lynn Marshall
v. Elaine Marshall, Individually, as Independent Executrix of the
Estate of E. Pierce Marshall, as trustee of the Marshall
Grandchildren’s Trust for the benefit of E. Pierce Marshall, Jr.,
as trustee of the Marshall Grandchildren’s Trust for the Benefit
of Preston Marshall, as trustee of the Bettye B. Marshall Living
Trust, as trustee of the J. Howard Marshall, II, Marital Trust
                       Number Two, as trustee of the J. Howard Marshall, II, Living
                       Trust, as trustee of the E. Pierce Marshall Family Trust created
                       under the Bettye B. Marshall Living Trust Indenture dated
                       October 30, 1990, as trustee of the Marshall Petroleum, Inc.,
                       Stock Holding Trust, as trustee of the Marshall Heritage
                       Foundation, and as trustee of the Marshall Legacy Foundation; E.
                       Pierce Marshall, Jr., Individually, as trustee of the Marshall
                       Petroleum, Inc., Stock Holding Trust, as trustee of the Marshall
                       Heritage Foundation, and as trustee of the Marshall Legacy
                       Foundation; Preston Marshall, Individually, as trustee of the
                       Marshall Petroleum, Inc., Stock Holding Trust, as trustee of the
                       Marshall Heritage Foundation, and as trustee of the Marshall
                       Legacy Foundation; Robert McIntyre, as temporary administrator
                       of the Estate of J. Howard Marshall, II; Marshall Petroleum, Inc.
                       n/k/a Trof, Inc.; Trof, Inc., f/k/a Marshall Petroleum, Inc.; Finley
                       Hilliard, individually, as trustee of the Grantor Retained Annuity
                       Trust, as trustee of the J. Howard Marshall Charitable Lead
                       Trust, as trustee of the J. Howard Marshall, II, Liquidating Trust
                       Number Two, and as trustee of the J. Howard Marshall, II,
                       Family Trust; Ken Farrar, as trustee of the J. Howard Marshall,
                       II, Liquidating Trust Number One, and as trustee of the J.
                       Howard Marshall, II, Family Trust; Harvey Sorensen; Foulston
                       & Siefkin, L.L.P.; Dr. Stephen Cook, as trustee of the J. Howard
                       Marshall, II, Living Trust

Appellate case number: 01-02-00114-CV

Trial court case number:   276,815-402

Trial court:           Probate Court No. 2 of Harris County

       Howard Stern, as Executor of the Estate of Vickie Lynn Marshall, has filed a
“Suggestion of Death of Vickie Lynn Marshall and Statement Regarding Counsel and the
Reporter’s Record.” In the document, Stern “asks to be named as an Appellant in this
action in place of Vickie Lynn Marshall and that this appeal proceed in the name of the
Estate.” We grant the motion and order that Howard Stern, as Executor of the Estate of
Vickie Lynn Marshall, be substituted for Vickie Lynn Marshall in this appeal.
       It is so ORDERED.

Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court
Date: April 15, 2014